UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB |X| QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2007 |_| TRANSITION REPORT PURSUANT TO 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission File Number 333-126680 RAVEN GOLD CORP. (Exact name of small Business Issuer as specified in its charter) Nevada 20-2551275 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) #205-598 Main Street Penticton, B.C., V2A-5C7 (Address of principal executive offices) Issuer's telephone number, including area code: (604) 688-7526 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days |X| Yes |_| No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). |_| Yes |X| No State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 75,240,000 shares of Common Stock, $0.001 par value per share, issued and outstanding as of October 31, 2007. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page ITEM 1. Financial Statements (unaudited) 3 ITEM 2 Management’s Discussion and Analysis or Plan of Operation 16 ITEM 3 Controls and Procedures 20 PART II. OTHER INFORMATION 20 ITEM 1 Legal Proceedings 20 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 ITEM 3. Defaults Upon Senior Securities 21 ITEM 4. Submission of Matters to a Vote of Security Holders. 21 ITEM 5. Other Information 21 ITEM 6 Exhibits 21 Signatures 22 2 PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-QSB and Item 310 (b) of Regulation S-B, and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three and six months ended October 31, 2007 are not necessarily indicative of the results that can be expected for the year ending April 30, 2008. 3 MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED Report of Independent Registered Public Accounting Firm To the Board of Directors Raven Gold Corp. We have reviewed the accompanying balance sheet of Raven Gold Corp. as of October 31, 2007, and the related statements of operations, retained earnings, and cash flows for the nine months then ended, in accordance with the standards of the Public Company Accounting Oversight Board (United States).All information included in these financial statements is the representation of the management of Raven Gold Corp. A review consists principally of inquiries of company personnel and analytical procedures applied to financial data. It is substantially less in scope than an audit in accordance with generally accepted auditing standards, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the financial statements in order for them to be in conformity with generally accepted accounting principles. /s/ Moore & Associates, Chartered Moore & Associates, Chartered Las Vegas, Nevada December 10, 2007 4 RAVEN GOLD CORP. (formerly Riverbank Resources Inc.) (An Exploration Stage Company) INTERIM FINANCIAL STATEMENTS October 31, 2007 (Stated in US Dollars) (Unaudited) 5 RAVEN GOLD CORP. (formerly Riverbank Resources Inc.) (An Exploration Stage Company) INTERIM BALANCE SHEETS October 31, 2007 and April 30, 2007 (Stated in US Dollars) October 31, April 30, ASSETS 2007 2007 (Unaudited) Current Cash and Equivalents $ 1,536 $ 321,671 Investment in Joint Venture 500,000 500,000 Mineral Properties 2,225,000 1,625,000 $ 2,726,536 $ 2,446,671 LIABILITIES Current Accounts Payable $ 31,959 $ 24,739 Advances from Related party 3,100 3,100 Accrued Interest 102,073 - Loans Payable 2,492,000 2,075,000 2,629,132 2,102,839 STOCKHOLDERS’ EQUITY (DEFICIENCY) Capital stock Preferred stock, $0.001 par value, 1,000,000 shares authorized, None issued and outstanding. Common stock, $0.001 par value, 500,000,000 authorized, 75,240,000 shares issued and outstanding as of October 31, 2007, and as of April 30, 2007 75,240 75,240 Additional paid-in capital 481,380 481,380 Deficit accumulated during the exploration stage (459,216 ) (212,788 ) 97,404 343,832 $ 2,726,536 $ 2,446,671 SEE ACCOMPANYING NOTES 6 RAVEN GOLD CORP. (formerly Riverbank Resources Inc.) (An Exploration Stage Company) INTERIM STATEMENTS OF OPERATIONS for the six months ended October 31, 2007 and 2006 and for the period from February 9, 2005 (Date of Inception) to October 31, 2007 (Stated in US Dollars) (Unaudited) February 9, 2005 (Date of Three months ended Six months ended Inception) to October 31, October 31, October 31, 2007 2006 2007 2006 2007 Expenses Exploration costs and expenses $ - $ - $ 6,286 $ - $ 36,036 Professional fees 44,016 6,812 55,920 13,039 134,452 General and administrative 54,390 337 65,102 368 106,270 Listing and filing 7,297 19,165 12,806 19,585 45,471 Investor relations 5,723 - 10,723 - 35,670 Total expenses 111,426 26,314 150,837 32,992 357,899 Loss before other items (111,426 ) (26,314 ) (150,837 ) (32,992 ) (357,899 ) Other Income and Expenses Interest Expense (45,496 ) - (102,073 ) - (102,073 ) Impairment (loss) of Mineral Rights - (3,000 ) Foreign Currency transaction (loss) 6,564 (1,293 ) 6,482 (1,293 ) 3,756 Net loss for the period $ (150,358 ) $ (27,607 ) $ (246,428 ) $ (34,285 ) $ (459,216 ) Basic and diluted loss per share – continuing operations $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) Weighted average number of shares outstanding 75,240,000 37,258,888 75,240,000 37,258,888 SEE ACCOMPANYING NOTES 7 RAVEN GOLD CORP. (formerly Riverbank Resources Inc.) (An Exploration Stage Company) INTERIM STATEMENTS OF CASH FLOWS for the six months ended October 31, 2007 and 2006 and for the period from February 9, 2005 (Date of Inception) to October 31, 2007 (Stated in US Dollars) (Unaudited) February 9, 2005 (Date of Six months ended Inception) to October 31, October 31, 2007 2006 2007 Operating Activities Net loss for the period $ (246,428 ) $ (34,285 ) $ (459,216 ) Adjustments to reconcile net loss to net cash used in operating activities: Prepaid expenses - (8,757 ) - Accounts payable and expenses 7,220 19,364 31,959 Cash used in operating activities (239,208 ) (23,678 ) (427,257 ) Investing Activities Investment in Joint Venture - (500,000 ) (500,000 ) Purchase of mineral rights (600,000 ) (1,075,000 ) (2,225,000 ) Cash used in investing activities (600,000 ) (1,575,000 ) (2,725,000 ) Financing Activities Issuance of common stock - - 556,620 Accrued Interest 102,071 - 102,071 Issuance of promissory notes payable 417,000 1,775,000 2,492,000 Due to related party - 3,100 3,100 Cash from financing activities 519,071 1,778,100 3,153,791 Increase (decrease) in cash during the period (320,137 ) 179,422 1,536 Cash, beginning of the period 321,671 (2,957 ) - Cash, end of the period $ 1,536 $ 176,465 $ 1,536 SEE ACCOMPANYING NOTES 8 RAVEN GOLD CORP. (formerly Riverbank Resources Inc.) (An Exploration Stage Company) INTERIM STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIENCY) from February 9, 2005 (Date of Inception) to October 31, 2007 (Stated in US Dollars) (Unaudited) Deficit Accumulated Additional During the Common Shares Paid-in Exploration *Number *Par Value Capital Stage Total Capital stock issued for cash: - at $0.00001 64,200,000 $ 64,200 $ (57,780 ) $ - $ 6,420 - at $0.005 10,040,000 10,040 40,160 - 50,200 Net loss for the period February 9, 2005 (inception) to April 30, 2005 - - - (7,290 ) (7,290 ) Balance, as at April 30, 2005 74,240,000 74,240 (17,620 ) (7,290 ) 49,330 Net loss for the year - - - (50,917 ) (50,917 ) Balance, as at April 30, 2006 74,240,000 74,240 (17,620 ) (58,207 ) (1,587 ) Stock issued for investment in Joint Venture at $0.50/share 1,000,000 1,000 499,000 - 500,000 Net loss for the year - - - (154,581 ) (154,581 ) Balance, as at April 30, 2007 75,240,000 75,240 481,380 (212,788 ) 343,832 Net loss for the period - - - (246,428 ) (246,428 ) Balance, as at October 31, 2007 75,240,000 $ 75,240 $ 481,380 $ (459,216 ) $ (97,404 ) SEE ACCOMPANYING NOTES 9 RAVEN GOLD CORP. (formerly Riverbank Resources Inc.) (An Exploration Stage Company) NOTES TO THE INTERIM FINANCIAL STATEMENTS October 31, 2007 (Stated in US Dollars) (Unaudited) Note 1Interim Reporting The information presented in the accompanying interim three months financial statements is unaudited. The information includes all adjustments which are, in the opinion of management, necessary to present fairly the financial position, results of operations and cash flows for the interim periods presented.These interim financial statements follow the same accounting policies and methods of their application as the Company’s April 30, 2007 annual financial statements.All adjustments are of a normal recurring nature.It is suggested that these interim financial statements be read in conjunction with the Company’s April 30, 2007 annual financial statements. Note 2Basis of Presentation These financial statements have been prepared in accordance with generally accepted accounting principles applicable to a going concern, which assumes that the Company will be able to meet its obligations and continue its operations for its next twelve months.Realization values may be substantially different from carrying values as shown and these financial statements do not give effect to adjustments that would be necessary to the carrying values and classification of assets and liabilities should the Company be unable to continue as a going concern.At October 31, 2007, the Company had not yet achieved profitable operations, has accumulated losses of $459,216 since its inception, has a working capital deficiency of $2,627,596 (April 30, 2007 - $1,781,168) and expects to incur further losses in the development of its business, all of which casts substantial doubt about the Company’s ability to continue as a going concern.The Company’s ability to continue as a going concern is dependent upon its ability to generate future profitable operations and/or to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due.Management has no formal plan in place to address this concern but considers that the Company will be able to obtain additional funds by equity financing and/or related party advances, however there is no assurance of additional funding being available. The Company was incorporated in the State of Nevada on February 9, 2005 under the name of Riverbank Resources , Inc. Note 3Summary of Significant Accounting Policies The financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America.Because a precise determination of many assets and liabilities is dependent upon future events, the preparation of financial statements for a period necessarily involves the use of estimates, which have been made using careful judgement.Actual results may vary from these estimates. The financial statements have, in management’s opinion been properly prepared within the framework of the significant accounting policies summarized below: 10 RAVEN GOLD CORP. (formerly Riverbank Resources Inc.) (An Exploration Stage Company) NOTES TO THE INTERIM FINANCIAL STATEMENTS October 31, 2007 (Stated in US Dollars) (Unaudited) Note 3Summary of Significant Accounting Policies– (cont’d) a)Use of estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period. Actual results could differ from those estimates. b)Cash and Cash Equivalents For purposes of the cash flow statements, the Company considers all highly liquid investments with original maturities of three months or less at the time of purchaser to be cash equivalent. c)Mineral Interest Pursuant to SFAS No. 141 and SFAS No. 142, as amended by EITF 04-02, mineral interest associated with other than owned are classified as tangible assets. The Company had capitalized $3,000 related to the mineral rights acquired in 2005 and which were impaired as of April 30, 2007. d)Long-lived Assets The Company accounts for long-lived assets under the statements of Financial Accounting Standards Nos. 142 and 144 “Accounting for Goodwill and Other Intangible Assets” and “Accounting for Impairment or Disposal of Long-lived Assets” (“SFAS No. 142 and 144”). In accordance with SFAS No. 142 and 144, long-lived assets held and used by the Company are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. For purposes of evaluating the recoverability of long-lived assets, goodwill and intangible assets, the recoverability test is performed using undiscounted net cash flows related to the long-lived assets. e)Foreign Currency Translation The Company’s functional currency is the United States dollar as substantially all of the Company’s operations were in the United States.The Company uses the United States dollar as its reporting currency for consistency with registrants of the Securities and Exchange Commission (“SEC”) and in accordance with the SFAS No. 52. 11 RAVEN GOLD CORP. (formerly Riverbank Resources Inc.) (An Exploration Stage Company) NOTES TO THE INTERIM FINANCIAL STATEMENTS October 31, 2007 (Stated in US Dollars) (Unaudited) Note 3Summary of Significant Accounting Policies– (cont’d) e)Foreign Currency Translation – (cont’d) Assets and liabilities dominated in a foreign currency were translated at the exchange rate in effect at the period end and capital accounts are translated at historical rates.Income statement accounts are translated at the average rates of exchange prevailing during the period.Translation adjustments arising from the use of difference exchange rates from period to period were included in the cumulative effect of foreign currency translation adjustment account in stockholders’ equity. Transactions undertaken in currencies other than the functional currency of the entity are translated using the exchange rate in effect as of the transaction date.Any exchange gains and losses are included in the Statement of Operations. f)Income Taxes The Company accounts for income taxes under the Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes” (“Statement 109”). Under Statement 109, deferred tax assets and liabilities are recognized for future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Under Statement 109, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. g)Loss Per Share Basic and diluted net loss per common share is computed based upon the weighted average common shares outstanding as defined by Financial Accounting Standards No. 128, “Earnings Per Share.” As of October 31, 2007, there were no dilutive securities outstanding. h)Business Segments The Company operates in one segment and therefore segment information is not presented Note 4 Acquisition of mineral Rights On April 26, 2005, the Company acquired the mining rights to two claims collectively known as the Big Mike Border Gold property located in the Skeena Mining District of British Columbia, Canada, for a purchase price of $3,000. The Company received rights to all minerals contained in the Big Mike Border Gold property. 12 RAVEN GOLD CORP. (formerly Riverbank Resources Inc.) (An Exploration Stage Company) NOTES TO THE INTERIM FINANCIAL STATEMENTS October 31, 2007 (Stated in US Dollars) (Unaudited) Note 4 Acquisition of mineral Rights–(cont’d) On August 23, 2006 the Company entered into an agreement with Tara Gold Resources Corp., for the La Currita Property, which was effective as of May 30, 2006. According to the agreement the Company was to make payments of $50,000 on the 25th day of each month commencing June 2006 and ending April 2007. A final payment of $25,000 is to be made May 25, 2007. Furthermore, according to the agreement on October 26, 2006, the Company issued and delivered to Tara Gold Resources Corp. 250,000 restricted shares of common stock. The Company has not made payments according to the scheduled required payments and has only paid a total of $150,000 against the scheduled required payments. An amount owing of $425,000 for the agreement is owing. On August 23, 2006 the Company also entered into an agreement with Tara Gold Resources Corp., for the Las Minitas Property, which was effective as of June 1, 2006. According to the agreement the Company was to make payments of $75,000 on the date of the agreement, $225,000 by August 1, 2006, and a final payment of $300,000 was to be made November 1, 2006. Furthermore, according to the agreement on October 26, 2006, the Company issued and delivered to Tara Gold Resources Corp. 1,000,000 (post split) restricted shares of common stock. Upon payment of the balance, the Company will retain a 20% interest in this property. In May 2007, the Company wire transferred $505,000 to Tara Gold Resources Corp. for a further interest in the La Currita Property. In June 2007 the Company wire transferred an additional $95,000 to Tara Gold Resources Corp. for an additional further interest in the La Currita Property. Note 5Loans In May of 2006, the Company received $3,000 in advances from its formerpresident. The balance is non-interest bearing and due on demand On May 25, 2006 the Company borrowed funds in the amount of $75,000 from Paradisus Investment Corp. The Company wired $75,000 on the same date to Tara Gold Resources Corp. as part of a purchase agreement between Raven Gold Corp. and Tara Gold Resources Corp. for “Las Minitas” property. On May 26, 2006 the Company borrowed funds in the amount of $75,000 from Paradisus Investment Corp. The Company wired $75,000 on the same date to Tara Gold Resources Corp. as part of a purchase agreement between Raven Gold Corp and Tara Gold Resources Corp for “La Currita” property. 13 RAVEN GOLD CORP. (formerly Riverbank Resources Inc.) (An Exploration Stage Company) NOTES TO THE INTERIM FINANCIAL STATEMENTS October 31, 2007 (Stated in US Dollars) (Unaudited) Note 5Loans – (cont’d) On June 25, 2006 the Company borrowed $50,000 from RPMJ Corporate Communications Ltd. The Company wired $50,000 on the same date to Tara Gold Resources Corp. as part of the purchase agreement between Raven Gold Corp and Tara Gold Resources Corp for “La Currita” property. On June 27, 2006 the Company borrowed $175,000 from Zander Investment Limited. The Company wired $175,000 on the same date to Tara Gold Resources Corp. as part of the purchase agreement between Raven Gold Corp. and Tara Gold Resources Corp. for “Las Minitas” property. On July 27, 2006 the Company borrowed $50,000 from Zander Investment Limited. The Company wired $50,000 on the same date to Tara Gold Resources Corp. as part of the purchase agreement between Raven Gold Corp. and Tara Gold Resources Corp for “La Currita” property. On August 23, 2006 the Company borrowed $50,000 from Paradisus Investment Corp. The Company wired $50,000 on the same date to Tara Gold Resources Corp. as part of the purchase agreement between Raven Gold Corp. and Tara Gold Resources Corp for “Las Minitas “property. On September 21, 2006 the Company borrowed $100,000 from Coach Capital, LLC. The Company wired $100,000 on the same date to Tara Gold Resources Corp. as part of the purchase agreement between Raven Gold Corp. and Tara Gold Resources Corp for “Las Minitas “property. On October 3, 2006 the Company borrowed $200,000 from 1230144 Alberta Ltd., a private corporation. On October 5, 2006 the Company borrowed $500,000 from Coach Capital, LLC. The Company wired $500,000 on the same date to Tara Gold Resources Corp. as part of the purchase agreement between Raven Gold Corp. and Tara Gold Resources Corp., $75,000 for the “Las Minitas” and $425,000 for the “la Currita” properties. On October 12, 2006 the Company borrowed $500,000 from Coach Capital, LLC. The company wired $500,000 on the same date to Tara Gold Resources Corp. to invest in the Start-Up Capital to be repaid from 60% of the net operating revenue derived from “La Currita” property. On January 25, 2007 the Company wired $50,000 to Tara Gold Corp. as part of the purchase agreement between Raven Gold Corp. and Tara Gold Resources Corp for “La Currita” property. On May 15, 2007 the Company borrowed $205,000 from Coach Capital, LLC. The company wired $205,000 on the same date to Tara Gold Resources Corp. as part of the purchase agreement between Raven Gold Corp. and Tara Gold Resources Corp for “La Currita” property. 14 RAVEN GOLD CORP. (formerly Riverbank Resources Inc.) (An Exploration Stage Company) NOTES TO THE INTERIM FINANCIAL STATEMENTS October 31, 2007 (Stated in US Dollars) (Unaudited) Note 5Loans – (cont’d) On June 13, 2007 the Company borrowed $100,000 from Coach Capital, LLC. The company wired $100,000 on the same date to Tara Gold Resources Corp. as part of the purchase agreement between Raven Gold Corp. and Tara Gold Resources Corp for “La Currita” property. On July 26, 2007 the Company borrowed $100,000 from Coach Capital, LLC. The company wired $100,000 on the same date to Tara Gold Resources Corp. as part of the purchase agreement between Raven Gold Corp. and Tara Gold Resources Corp for “La Currita” property. On October 2, 2007 the Company borrowed $12,000 from Coach Capital, LLC for operations. At October 31, 2007 the Company had promissory notes outstanding totalling $2,492,000 which are unsecured, bear interest at 10% per annum and are due on demand.These notes are due from companies who are shareholders of the Company.The Company has recorded interest of $102,071 as interest expense on the promissory notes. Note 6 Stockholders’ Equity During 2005, the Company issued 6,420,000 shares of common stock to its founders for cash of $6,420 ($0.001 per share) During 2005, the Company issued 1,004,000 shares of common stock for cash of $50,200 ($0.05 per share). In June 2006 the Company performed a 5:1 forward split of its common stock for a total of 37,120,000 shares issued and outstanding. On October 6, 2006 the Company entered into an agreement to acquire certain mineral properties from Tara Gold Resources Corp. Terms of the agreement required the Company to issue 500,000 restricted shares of common stock of the Company. On October 6 the Company issued the required restricted common stock of the Company for a stock subscription price of $100,000 ($0.20 per share). In March 2007 the Company increased the authorized capital of common stock to 500,000,000. In March 2007 the Company performed a 2:1 forward split of its common stock for a total of 75,240,000 shares issued and outstanding. 15 Item 2. Management's Discussions and Analysis or Plan of Operation Forward-Looking Statements Some of the statements contained in this Form 10-QSB that are not historical facts are “forward-looking statements” which can be identified by the use of terminology such as “estimates,” “projects,” “plans,” “believes,” “expects,” “anticipates,” “intends,” or the negative or other variations, or by discussions of strategy that involve risks and uncertainties. We urge you to be cautious of the forward-looking statements, that such statements, which are contained in this Form 10-QSB, reflect our current beliefs with respect to future events and involve known and unknown risks, uncertainties and other factors affecting our operations, market growth, services, products and licenses. No assurances can be given regarding the achievement of future results, as actual results may differ materially as a result of the risks we face, and actual events may differ from the assumptions underlying the statements that have been made regarding anticipated events. Some of the factors that may cause actual results, our performance or achievements, or industry results, to differ materially from those contemplated by such forward-looking statements include without limitation the following: • our ability to attract and retain management; • our growth strategies; • anticipated trends in our business; • environmental risks; • exploration and development risks; • competition; • the ability of our management team to execute its plans to meet its goals; • general economic conditions, whether internationally, nationally or in the regional and local market areas in which we are doing business, that may be less favorable than expected; and • other economic, competitive, governmental, legislative, regulatory, geopolitical and technological factors that may negatively impact our businesses, operations and pricing. All written and oral forward-looking statements made in connection with this Form 10-QSB that are attributable to us or persons acting on our behalf are expressly qualified in their entirety by these cautionary statements. Given the uncertainties that surround such statements, you are cautioned not to place undue reliance on such forward-looking statements. Overview Raven Gold Corp. ("the Company", "we", "us") was incorporated in the state of Nevada on February 9, 2005. On April 26, 2005, the Company entered into a Purchase and Sale Agreement with Gudmund Lovang, an individual residing in North Vancouver British Columbia, whereby he sold to us a 100% undivided right title and interest in one mineral claim located in the Skeena Mining Division of British Columbia, Canada known as the Big Mike mineral property. We acquired this interest in the Big Mike property by paying $3,000 to Mr. Lovang. During the year ended April 30, 2006 the Company decided to discontinue exploration work on the Big Mike mineral project property and consequently the mineral rights were impaired 100%. In August of 2006 and effective as of June 1, 2006 we entered an agreement with Tara Gold Resources Corp for the "Las Minitas" property. The Las Minitas Property is located in Sonora, Mexico, approximately 40 air kilometers northwest of the town of Alamos. The property lies at the western edge of the province known as the Sierra Madre Occidental gold-silver belt where a number of successful gold/silver exploration projects are ongoing. Historical information regarding Las Minitas indicates three mineralized zones of interest that contain an estimated of 13,534,398 million tonnes of ore grading 7.58 oz/t silver and 0.0089 oz/t gold. Metallurgical testing indicates that recoveries of 90% for both silver and gold may be achievable by cyanidation alone. We plan to focus our initial efforts on the validation of the previous exploration work that outlined three wide, high-grade, lode-type mineralized bodies: the North, Central, and El Negro zones, with postulated strike lengths of 400, 500, and 700 meters respectively. These three zones are considered to be outstanding precious metal exploration targets and Tara Gold is currently developing a plan to confirm previous findings and conduct a focused sampling and drilling program. 16 In addition, in August of 2006 andeffective as of May 30, 2006 we entered an agreement with Tara Gold Resources Corp for the "La Currita" property. In this agreement Raven Gold Corp. has the option to earn up to 60% interest in the La Currita Groupings by making certain payments to Tara Gold, issuing 750,000 shares, making all remaining property payments and by spending a minimum of $3.5 million over the next 36 months. In addition to the capital investment on exploration and mill expansion, we are required to expand the La Currita Mill to a minimum of 4,000 tons per month before earning 40% and a minimum of 8,000 tons per month before earning 60% interest. The property includes 4 mines, a 150 ton/day operating floatation mill and stockpiled ore. The La Currita mine was in steady production from 1983 until 1998. A diamond drilling exploration program conducted in 1998 indicated 109,000 tons of 2.59 g/t Au and 200 g/t Ag. La Currita Groupings are located in the Sierra Madre Gold-Silver belt. On February 23, 2007, we filed a Certificate of Amendment to our Articles of Incorporation, as amended, (the “Amendment”) with the Secretary of State of the State of Nevada that was effective as of March 5, 2007, to increase our authorized common stock from 69,000,000 shares to 500,000,000 shares (the “Increase”). In addition, we filed the Amendment to effect a forward split (the “Forward Split”) of all of our shares of common stock issued and outstanding as of the close of business on March 5, 2007 (the “Split Date”), whereby we issued for every 1 share of our common stock issued and outstanding as of the close of business on the Split Date, 1 additional share of our common stock. Effective as of March 6, 2007, in connection with the Forward Split, our Common Stock commenced trading under the new ticker symbol “RVNG.OB”. On May 3, 2007, we entered into the La Currita Groupings Agreement (the "Groupings Agreement") with Tara Gold Resources Corp. ("Tara") setting forth the agreements reached by our company and Tara to amend and replace in its entirety the Joint Venture Agreement (the "JV Agreement") dated August 23, 2006, entered into by and among our company, Tara and Corporacion Amermin S.A. de C.V., a 97% owned subsidiary of Tara ("Amermin"), as amended by Amendment No. 1 to JV Agreement dated March 30, 2007, pursuant to which we agreed to acquire certain rights, including but not limited to, the following: (1) to earn an initial 25% undivided interest in La Currita Groupings ("La Currita"), conditional on our company making certain payments to Tara; (2) acquiring the right to increase our interest in La Currita to 40%, by meeting certain notice and payment terms of the Agreement; and (3) acquiring the right to increase our interest in La Currita to 60%, by meeting certain notice and payment terms of the Agreement, all as more fully set forth in the Agreement, a copy of which was filed as Exhibit 10.1 to our Current Report on Form 8-K filed with the United States Securities and Exchange Commission (the "SEC") on May 9, 2007. Our financial results depend upon many factors, particularly the price of gold and silver and our ability to market our production. Commodity prices are affected by changes in market demands, which are impacted by overall economic activity, basis differentials and other factors. As a result, we cannot accurately predict future gold and silver prices, and therefore, we cannot determine what effect increases or decreases will have on our capital program, production volumes and future revenues. In addition to production volumes and commodity prices, finding and developing sufficient amounts of gold and silver reserves at economical costs are critical to our long-term success. 17 Results of Operations Three Months Ended October 31, 2007 Compared to Three Months Ended October 31, 2006 Revenues were $0 for the three months ended October 31, 2007 compared to $0 for the three months ended October 31, 2006. There was no increase or decrease in revenues. We did not incur any exploration expenses during the three months ended October 31, 2007 and 2006, as we have not commenced the exploration stage of our business. As we did not earn any revenues for three months ended October 31, 2007, our cost of revenues for three months ended October 31, 2007 was $0. Our professional fees, including legal, accounting and public relations fees, were $44,016 for the three months ended October 31, 2007, as compared to $6,812 during the three months ended October 31, 2006. The primary reason for the increase of $37,204 or 546% was due to having to pay legal retainer fees and legal costs incurred in relation to the mineral properties. Our general and administrative expenses were $54,390 for the three months ended October 31, 2007, as compared to $337 during the three months ended October 31, 2006. This is mainly due to an increase in salaries paid for administrative staff and office rental. Our listing and filings fees expenses during the three months ended October 31, 2007 decreased approximately 61% from $19,165 to $7,297 during the three months ended October 31, 2006. The primary reasons for the decrease were due to a lesser number of transactions during the period. Our interest expense during the three months ended October 31, 2007 increased by $45,496 as compared to $0 for the three months ended October 31, 2006. This increase is due to promissory notes issued by the Company for loans which started accruing interest effective May 1, 2007. Total expenses for the three months ended October 31, 2007 were $150,358 as compared to $27,607 for the three months ended October 31, 2006, representing an increase in total expenses of $122,751 or 444%. Our net loss for the three months ended October 31, 2007 was $150,358 compared to a net loss of $27,607 for three months ended October 31, 2006, an increase of $122,751, or 444%. The net loss increase was primarily due to an increase in total expenses as explained above. Six Months Ended October 31, 2007 Compared to Six Months Ended October 31, 2006 Revenues were $0 for the six months ended October 31, 2007 compared to $0 for the six months ended October 31, 2006. There was no increase or decrease in revenues. We did not incur any exploration expenses during the six months ended October 31, 2007 and 2006, as we have not commenced the exploration stage of our business. As we did not earn any revenues for six months ended October 31, 2007, our cost of revenues for six months ended October 31, 2007 were $0. Our professional fees, including legal, accounting and public relations fees, were $55,920 for the six months ended October 31, 2007, as compared to $13,039 during the six months ended October 31, 2006. The primary reason for the increase of $42,881 or 329% was due to having to pay legal retainer fees and legal costs incurred in relation to the mineral properties. Our general and administrative expenses were $65,102 for the three months ended October 31, 2007, as compared to $368 during the six months ended October 31, 2006. This is mainly due to an increase in salaries paid for administrative staff and office rental. Our listing and filings fees expenses during the three months ended October 31, 2007 decreased approximately 34.6% from $19,585 to $12,806 during the six months ended October 31, 2006. The primary reasons for the decrease were due to a lesser number of transactions during the period. Our interest expense during the six months ended October 31, 2007 increased by $102,073 as compared to $0 for the six months ended October 31, 2006. This increase is due to promissory notes issued by the Company for loans which started accruing interest effective May 1, 2007. Total expenses for the six months ended October 31, 2007 were $246,428 as compared to $34,285 for the six months ended October 31, 2006, representing an increase in total expenses of $212,143 or 618%. Our net loss for the six months ended October 31, 2007 was $246,428 compared to a net loss of $34,285 for six months ended October 31, 2006, an increase of $212,143, or 618%. The net loss increase was primarily due to an increase in total expenses as explained above. 18 Liquidity and Capital Resources Our total current assets as of October 31, 2007 were $1,536, including $1,536 in cash as compared with $321,671 in total current assets as of April 30, 2007, which included cash of $321,671. Additionally, we had a shareholders deficiency in the amount of $459,216 as of October 31, 2007 as compared to shareholders’ deficiency of $212,788 as of April 30, 2007. We have historically incurred losses and have financed our operations through loans and from the proceeds of the corporation selling shares of our common stock privately. We had $239,208of negative cashflow (cash outflow) from operating activities for the six months ended on October 31, 2007, compared to a negative cash flow of $23,678 for the six months ended October 31, 2006, an increase in cash outflow of approximately 910 % or $215,530. We had $519,071 of cash inflow from financing activities during the six months ended October 31, 2007, as compared to $1,778,100 of cash flow from financing activities for the six months ended October 31, 2006, attributable to issuance of promissory notes for loans. We had $600,000 cash outflow from investing activities for the six months ended on October 31, 2007, as compared to $1,575,000 cash outflow from investing activities during the six months ended on October 31, 2006. The on-going negative cash flow from operations raises substantial doubt about the Company's ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company's ability to raise additional capital and implement its business plan. The Company has not realized any revenues since inception, and for the six month period ended October 31, 2007, and it is presently operating at an ongoing deficit. We have not attained profitable operations and will require additional funding in order to cover the anticipated professional fees and general administrative expenses and to proceed with the anticipated investigation to identify and purchase new mineral properties worthy of exploration or any other business opportunities that may become available to the company. The Company anticipates that additional funding will be required in the form of equity financing from the sale of the company's common stock. However, the Company cannot provide investors with any assurance that it will be able to raise sufficient funding from the sale of its common stock to fund the purchase and the development of any future projects. The Company believes that debt financing will not be an alternative for funding future corporate programs. The Company does not have any arrangements in place for any future equity financings. Off Balance Sheet Arrangements We do not have any off balance sheet arrangements that are reasonably likely to have a current or future effect on our financial condition, revenues, results of operations, liquidity or capital expenditures. CRITICAL ACCOUNTING POLICIES We have identified the policies outlined below as critical to our business operations. The list is not intended to be a comprehensive list of all of our accounting policies. In many cases, the accounting treatment of a particular transaction is specifically dictated by accounting principles generally accepted in the United States, with no need for management's judgment in their application. The impact and any associated risks related to these policies on our business operations are discussed throughout Management's Plan of Operations where such policies affect our reported and expected financial results. Note that our preparation of the financial statements requires us to make estimates and assumptions that affect the reported amount of assets and liabilities, disclosure of contingent assets and liabilities at the date of our financial statements, and the reported amounts of revenue and expenses during the reporting period. There can be no assurance that actual results will not differ from those estimates. Mineral Interest Pursuant to SFAS No. 141 and SFAS No. 142, as amended by EITF 04-02, mineral interest associated with other than owned properties are classified as tangible assets. The mineral rights will be amortized using the units-of-production method when production at each project commences. Long-lived Assets The Company accounts for long-lived assets under the statements of Financial Accounting Standards Nos. 142 and 144 “Accounting for Goodwill and Other Intangible Assets” and “Accounting for Impairment or Disposal of Long-lived Assets” (“SFAS No. 142 and 144”). In accordance with SFAS No. 142 and 144, long-lived assets held and used by the Company are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. For purposes of evaluating the recoverability of long-lived assets, goodwill and intangible assets, the recoverability test is performed using undiscounted net cash flows related to the long-lived assets. 19 Income Taxes The Company accounts for income taxes under the Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes” (“Statement 109”). Under Statement 109, deferred tax assets and liabilities are recognized for future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Under Statement 109, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Going Concern As reflected in the accompanying financial statements, the Company is in the exploration stage and has not commenced the exploration stage of its business and has a negative cash flow from operations of $80,255 from inception. This raises substantial doubt about its ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company's ability to raise additional capital and implement its business plan. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Management believes that actions presently being taken to obtain additional funding and implement its strategic plans provide the opportunity for the Company to continue as a going concern. We currently do not have enough cash to satisfy our minimum cash requirements for the next twelve months. In addition, we will require additional funds to expand operations. Recent Accounting Pronouncements Statement of Financial Accounting Standards ("SFAS") No. 151, "Inventory Costs - an amendment of ARB No. 43, Chapter 4"" SFAS No. 152, "Accounting for Real Estate Time-Sharing Transactions - an amendment of FASB Statements No. 66 and 67," SFAS No. 153, "Exchanges of Non-monetary Assets - an amendment of APB Opinion No. 29," and SFAS No. 123 (revised 2004), "Share-Based Payment," were recently issued. SFAS No. 151, 152, 153 and 123 (revised 2004) have no current applicability to the Company and have no effect on the financial statements. SFAS 155, Accounting for certain Hybrid Financial Instruments and SFAS 156, Accounting for servicing of Financial Assets were recently issued. SFAS 155 and 156 have no current applicability to the Company and have no effect on the financial statements. In May 2005, the FASB issued SFAS 154, Accounting Changes and Error Corrections. This Statement replaces APB Opinion No. 20, Accounting Changes, and FASB statement No 3, Reporting Accounting Changes in Interim Financial Statements, and changes the requirements for the accounting for and reporting of a change in accounting principle. This (Expressed in U.S. Dollars) Statement applies to all voluntary changes in accounting principle. It also applies to changes required by an accounting pronouncement in the usual instance that the pronouncement does not include specific transition provisions. SFAS 154 also requires that a change in depreciation, amortization or depletion method for long-lived, non-financial assets be accounted for as a change in accounting estimate effected by a change in accounting principle. This Statement is effective in fiscal years beginning after December 15, 2005. The Company has not yet determined the effect of implementing this standard. Item 3. Controls and Procedures Our management, which includes our Chief Executive Officer and our Chief Financial Officer, have conducted an evaluation of the effectiveness of our disclosure controls and procedures (as defined in Rule 13a-14(c) promulgated under the Securities and Exchange Act of 1934, as amended) as of a date (the "Evaluation Date") as of the end of the period covered by this report. Based upon that evaluation, our management has concluded that our disclosure controls and procedures are effective for timely gathering, analyzing and disclosing the information we are required to disclose in our reports filed under the Securities Exchange Act of 1934, as amended. There have been no significant changes made in our internal controls or in other factors that could significantly affect our internal controls subsequent to the end of the period covered by this report based on such evaluation. PART II - OTHER INFORMATION Item 1. Legal Proceedings The Company is not currently a party to, nor is any of its property currently the subject of, any pending legal proceeding. None of the Company's directors, officers or affiliates is involved in a proceeding adverse to the Company's business or has a material interest adverse to the Company's business. 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None. Item 3. Defaults Upon Senior Securities None Item 4. Submission of Matters to a Vote of Security Holders None Item 5. Other Information On July 10, 2007 Mr. Michael Sandidge was appointed as a member of the Board of Directors of the Company. Mr. Sandidge is a Registered Professional Geologist in a state of Washington, and has a Master's Degree in Geological Sciences from the University of Texas at El Paso. He has worked as an exploration geologist for more than 20 years, having worked in more than 50 countries. His broad range of experience includes porphyry copper, copper-gold systems in Mexico and South America and southwest Pacific, IOCG (Iron Oxide Copper Gold) in Chile, epithermal precious metal systems in Latin America, sedimentary-hosted base metal deposits in Latin America, ultramafic-mafic base metal-PGM deposits in Scandinavia and northwest Russian Federation, and sediment-hosted uranium deposit types in western United States. He has authored or co-authored more than 15 scientific articles relating to structural geology, metallogenesis, and tectonics. Mr. Sandidge has affiliations with the Society of Economic Geologists, the Society of Geology Applied to Mineral Deposits, is a qualified person under NI 43-101 (Canadian National Instrument Qualified Person standards), and is a Washington State Professional Geologist. On July 19, 2007 Mr. Francis D.A. Forbes III was appointed as a member of the Board of Directors of the Company. Mr. Forbes resides predominantly in Mexico and specializes in consulting to companies doing business in Mexico. Mr. Forbes, is fluent in English, French and Spanish and was born in Koln, West Germany.Mr. Forbes has been instrumental in many projects in Mexico, due to his political and government contacts. Many of these projects include major real estate and land developments. Currently the Board of Directors of the Company consists of six directors: Mr. Gary Haukeland, Mr. Blair Naughty, Mr. David Michaud, Mr. Laurence Stephenson, Mr. Sandidge and Mr. Forbes. The officers of the Company are as follows: Mr. Blair Naughty is a President and CEO, Mr. Bashir Virgi is the CFO of the Company. Item 6. Exhibits Exhibit Number Description 31.1 Certification by Chief Executive Officer, required by Rule 13a-14(a) or Rule 15d-14(a) of the Exchange Act. 31.2 Certification by Chief Financial Officer, required by Rule 13a-14(a) or Rule 15d-14(a) of the Exchange Act. 32.1 Certification by Chief Executive Officer, required by Rule 13a-14(b) or Rule 15d-14(b) of the Exchange Act and Section 1350 of Chapter 63 of Title 18 of the United States Code. 32.2 Certification by Chief Financial Officer, required by Rule 13a-14(b) or Rule 15d-14(b) of the Exchange Act and Section 1350 of Chapter 63 of Title 18 of the United States Code. 21 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RAVEN GOLD CORP. /s/Bashir Virji /s/
